Citation Nr: 0906840	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  03-30 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his friend


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to August 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania, which denied the veteran's 
petition to reopen his previously denied claim for service 
connection for PTSD.

In February 2004, to support his claim, the veteran and a 
friend testified at a hearing at the Board's offices in 
Washington, DC, before the undersigned Veterans Law Judge 
(VLJ) - also commonly referred to as a Central Office 
hearing.

In July 2004, the Board reopened the veteran's claim based on 
new and material evidence, see 38 C.F.R. § 3.156(a), and then 
remanded the claim to the RO (via the Appeals Management 
Center (AMC) in Washington, DC) for further development and 
consideration on the underlying merits (i.e., a de novo 
readjudication).

Upon subsequent completion of the requested actions specified 
in the Board's July 2004 remand, the AMC continued the denial 
of the veteran's claim in a January 2006 supplemental 
statement of the case (SSOC) and returned the case to the 
Board for further appellate review.  The Board issued a 
decision in May 2006 denying the veteran's claim on appeal.  
However, in November 2006, having determined the veteran had 
been denied due process, the Board vacated that May 2006 
decision.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 20.904 (2008).  And in August 2007 the 
Board again remanded the veteran's claim to the RO via the 
AMC for further development and consideration.  An SSOC since 
issued in August 2008 by the RO in Nashville, Tennessee, 
continued to deny the claim.

Regrettably, the Board must again remand the claim to the RO 
via the AMC.


REMAND

In the prior August 2007 remand, the Board determined the 
duties to notify and assist required VA to inform the veteran 
of the applicable procedures under 38 C.F.R. § 3.304(f)(3) 
concerning a claim for PTSD on the basis of an alleged 
personal assault.  The Board also directed that VA obtain all 
records concerning the veteran's outpatient treatment at the 
Murfreesboro, Tennessee, VA Medical Center (VAMC) since 
February 2005, and to associate these records with the other 
evidence in his claims file for consideration.  Furthermore, 
the Board directed that VA obtain all documents pertaining to 
the veteran's receipt of disability benefits from the Social 
Security Administration (SSA), and to also associate these 
documents with the other evidence in his claims file for 
consideration in his appeal.  As well, the Board instructed 
that VA should then undertake all appropriate action to 
assist with the independent corroboration of the veteran's 
claimed stressors - including, if warranted, by requesting 
relevant unit history information from the Joint Services 
Records Research Center (JSRRC).

Upon the completion of the above development, the Board next 
instructed VA to determine, based on the complete evidence of 
record, whether at least one alleged stressor had been 
objectively verified.  And, specifically, that in order to 
make this determination regarding stressor verification, VA 
should obtain an opinion from a VA medical professional (a 
psychiatrist or other mental health care provider) after he 
or she has reviewed the claims file for the veteran's 
pertinent medical and other history.  The Board further 
directed that, if this designated clinician determines the 
record establishes the occurrence of a stressor or stressors, 
then he or she should specify which stressor or stressors in 
service have been established by the record, addressing all 
credibility questions raised by the evidence.



The Board went on to indicate that, if at least one of the 
claimed stressors was objectively confirmed, VA should then 
schedule the veteran for a VA psychiatric examination to 
obtain a medical nexus opinion indicating whether he has PTSD 
attributable to his military service (specifically, a 
confirmed stressor), followed by readjudication of his claim 
in light of the additional evidence obtained on remand.  

Unfortunately, though, there was not substantial compliance 
with the Board's August 2007 remand directives, requiring 
another remand - as a matter of law, to correct these 
deficiencies.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

By way of two letters, one dated in September 2007 and 
another dated in April 2008, the RO/AMC informed the veteran 
of the applicable procedures under 38 C.F.R. § 3.304(f)(3) 
concerning a claim for PTSD on the basis of an alleged 
personal assault, specifically notifying him that evidence of 
behavior changes following the claimed incident, or 
incidents, in service is one type of relevant evidence that 
may support his claim (although not the only type of 
acceptable evidence).  And the Board sees the file now 
contains his outpatient treatment records from the 
Murfreesboro VAMC since February 2005.  And so, the Board 
is satisfied as to substantial compliance with these remand 
directives.  

As for the veteran's SSA records, the Board sees VA requested 
these records from the SSA's National Records Center 
(SSANRC), and that the file includes SSANRC's reply that the 
veteran's records are unavailable.  And as the Board finds 
that further attempts to locate these records would be 
futile, the Board is satisfied as to substantial compliance 
with this remand directive as well.  
See 38 C.F.R. § 3.159(c)(2) and (3).  



However, the record does not include any indication that VA 
has undertaken all appropriate action to assist with the 
independent corroboration of the veteran's claimed stressors 
- including, if warranted, by requesting relevant unit 
history information from the JSRRC.  Also, as a consequence, 
the record does not show that VA obtained an opinion from a 
VA medical professional regarding the objective verification 
of at least one of the veteran's asserted in-service 
stressors.  The August 2008 SSOC does not contain any express 
or implied mention of this.  

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.	Undertake all appropriate action to 
assist with the independent corroboration 
of the veteran's claimed stressors - 
including, if warranted, by requesting 
relevant unit history information from the 
JSRRC.  If it is determined the veteran 
has not supplied the level of detail and 
information required for a meaningful 
search for corroborating evidence by the 
JSRRC, then there needs to be some express 
indication of this in the record and the 
veteran appropriately notified.

2.	Upon completion of the above 
development, determine based on the 
complete evidence of record whether at 
least one asserted stressor has been 
objectively verified.  And to make this 
determination as it relates to the claimed 
sexual assault, an opinion should be 
obtained from a VA medical professional (a 
psychiatrist or other mental health care 
provider) after review of the claims file 
for the veteran's pertinent medical and 
other history.  If this designated 
clinician determines the record 
establishes the occurrence of a stressor 
or stressors, then he or she should then 
specify which stressor or stressors in 
service have been established by the 
record.  In reaching this determination, 
all credibility questions raised by the 
evidence should be addressed.

3.	If at least one of the claimed 
stressors is objectively confirmed, 
schedule the veteran for a VA psychiatric 
examination to obtain a medical opinion 
indicating whether it is at least as 
likely as not (i.e., 50 percent or greater 
probability) his PTSD is due to the 
verified stressor(s).  In making this 
critical determination, only a stressor 
that has been independently verified is to 
be considered.  To facilitate making these 
determinations, send the claims file to 
the examiner for a review of the veteran's 
pertinent medical and other history, 
including a complete copy of this remand.

4.	Review the veteran's claims file.  If 
any development is incomplete, take 
corrective action before readjudication. 
Stegall v. West, 11 Vet. App. 268 (1998).

5.	Then readjudicate the claim for service 
connection for PTSD in light of the 
additional evidence obtained.  If this 
claim is not granted to the veteran's 
satisfaction, prepare another SSOC and 
send it to him and his representative. 
Give them time to respond before returning 
the file to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




